Exhibit 10.3

AMERICAN INTERNATIONAL GROUP, INC.

CLAWBACK POLICY

(Effective March 21, 2013)

Purpose

American International Group, Inc. (“AIG”) is establishing this AIG Clawback
Policy (this “Policy”) to encourage sound risk management and increase
individual accountability. This Policy has been approved by the Compensation and
Management Resources Committee (as constituted from time to time, and including
any successor committee, the “Committee”) of AIG’s Board of Directors (the
“Board”) and is effective prospectively from March 21, 2013 (the “Effective
Date”).

Administration

The Committee will administer this Policy. Actions of the Committee pursuant to
this policy may be taken by the vote of a majority of its members. The Committee
is authorized, subject to the provisions of this Policy, to make such
determinations and interpretations and to take such actions in connection with
this Policy as it deems necessary or advisable. The Board may, in its sole
discretion, at any time and from time to time, administer this Policy, in which
case the Board will have all of the authority and responsibility granted to the
Committee herein. All determinations and interpretations made by the Committee
or the Board will be final, binding and conclusive.

Policy

 

1. Coverage

A. Covered Employees. All executive officers are designated as “Covered
Employees”. In addition, the Committee may designate other employees as “Covered
Employees” (or remove such designation) from time to time, including without
limitation any employee who is identified by AIG as a “covered employee” under
the Interagency Guidance on Sound Incentive Compensation Policies (or such other
similar designation under any government regulation that may be applicable to
AIG in the future) or any employee who receives AIG equity or equity-based
awards. For purposes of this Policy, the term “executive officer” means any
current or former executive officer of AIG for purposes of the Securities
Exchange Act of 1934, as amended.

B. Covered Compensation Arrangements. This Policy will apply to any bonus,
equity or equity-based award or other incentive compensation granted (1) for any
Covered Employee who is an executive officer, on or after the Effective Date and
(2) for any other Covered Employee, during the period in which he or she is
designated as a Covered Employee (such compensation, “Incentive Compensation”).
For the avoidance of doubt, the following will not be considered Incentive
Compensation: (i) salary, tax-qualified retirement benefits, “other”
compensation arising from reasonable relocation or expatriate expenses, elective
deferrals of salary, programs provided to salaried employees generally in which
the level of benefits is not determined by the employee’s level of compensation
and programs that provide a de minimis amount of compensation, as determined by
the Committee; and (ii) incentive compensation awarded pursuant to a structure
determined by the Special Master for TARP Executive Compensation (which is
subject to clawback provisions specified by the Special Master).



--------------------------------------------------------------------------------

C. Covered Events. For purposes of this policy, a “Covered Event” means the
occurrence of any of the following events for a Covered Employee who is an
executive officer:

1. A material restatement of all or a portion of AIG’s financial statements
occurs (a “Material Restatement Event”);

2. Incentive Compensation was awarded to, or received by, the Covered Employee
based on materially inaccurate financial statements or on performance metrics
that are materially inaccurately determined (regardless of whether the Covered
Employee was responsible for the inaccuracy) (an “Inaccurate Metrics Event”);

3. A failure by the Covered Employee to properly identify, assess or
sufficiently raise concerns about risk, including in a supervisory role, that
results in a material adverse impact on AIG, any of AIG’s business units or the
broader financial system;

4. An action or omission by the Covered Employee constitutes a material
violation of AIG’s risk policies as in effect from time to time; or

5. An action or omission by the Covered Employee results in material financial
or reputational harm to AIG.

For any Covered Employee who is not an executive officer, a “Covered Event”
shall mean any combination of clauses (1) through (5) that the Committee, in its
sole discretion, has determined to be appropriate.

 

2. Exercise of Clawback Authority

If the Committee determines that a Covered Event has occurred, the Committee may
require the forfeiture and/or repayment of all or any portion of the following:

1. Any outstanding and unpaid Incentive Compensation, whether vested or
unvested, that was awarded to the Covered Employee, and

2. Any Incentive Compensation that was paid to and received by the Covered
Employee (including gains realized through the exercise of stock options or
stock appreciation rights) during the twelve (12) month period preceding the
date of the Covered Event or such longer period of time as required by any
applicable statute or government regulation.

The existence and date of a Covered Event and the amount of any forfeiture
and/or repayment will be determined by the Committee in its sole discretion;
provided that, notwithstanding the foregoing, if a Material Restatement Event
occurs, the Committee will consider all facts and circumstances that the
Committee determines relevant and contributed to the restatement, including
whether anyone responsible engaged in misconduct, and considering issues of
accountability; and provided further that, if an Inaccurate Metrics Event
occurs, the amount of Incentive Compensation subject to forfeiture and/or
recoupment will be limited to the excess portion that the Covered Employee would
not have received if such financial statements or performance metrics had been
accurate (as determined in the sole discretion of the Committee).

 

-2-



--------------------------------------------------------------------------------

Any forfeiture and/or recoupment under this Policy will be in addition to any
other remedies that may be available under applicable law or AIG policy,
including termination of employment.

 

3. Limitations

The authority set forth in Section 2 of this Policy shall be limited to the
extent that it would violate any applicable statute or government regulation or,
unless otherwise required by applicable statute or government regulation,
(1) result in substantial adverse tax or accounting consequences for AIG,
(2) prejudice AIG’s interests in any related proceeding or investigation or
(3) reasonably result in expenses that exceed the amount that would be forfeited
and/or recouped in exercising such authority. In each case, the Committee will
determine the extent of such limit in its sole discretion.

 

4. Implementation

A. Executive Officers. To implement this Policy for any Covered Employee who is
an executive officer, all awards under an Incentive Compensation plan, program
or agreement (or the plan, program or arrangement itself) with respect to such
Covered Employee will include the following language, adjusted as necessary in
the sole discretion of the Committee, to address the particular arrangement:

“Notwithstanding anything to the contrary contained herein, in consideration of
the grant of this award, you agree that this award and any payments hereunder
will be subject to forfeiture and/or repayment to the extent provided for in the
AIG Clawback Policy, as in effect from time to time, if it is determined in
accordance with the policy that a Covered Event (as defined in such policy) has
occurred.”

B. Other Covered Employees. To implement this Policy for any other Covered
Employee, all awards under an Incentive Compensation plan, program or agreement
(or the plan, program or arrangement itself) with respect to such Covered
Employee will include the following language, adjusted as necessary (including
deletion of any clauses that shall not constitute a Covered Event for such
Covered Employee) in the sole discretion of the Committee, to address the
particular arrangement:

“Notwithstanding anything to the contrary contained herein, in consideration of
the grant of this award, you agree that this award and any payments hereunder
will be subject to forfeiture and/or repayment to the extent provided for in the
AIG Clawback Policy, as in effect from time to time, if it is determined in
accordance with the policy that any of the following events has occurred (each
such event, a “Covered Event” for purposes of the policy):

 

  (i) a material restatement of all or a portion of the AIG’s financial
statements occurs and the Board or Committee determines that recovery of
payments under this award is appropriate after reviewing all relevant facts and
circumstances that contributed to the restatement, including whether you engaged
in misconduct, and considering issues of accountability;

 

-3-



--------------------------------------------------------------------------------

  (ii) payments under this award were based on materially inaccurate financial
statements or on performance metrics that are materially inaccurately
determined, regardless of whether you were responsible for the inaccuracy;

 

  (iii) your failure to properly identify, assess or sufficiently raise concerns
about risk, including in a supervisory role, resulted in a material adverse
impact on AIG, any of AIG’s business units or the broader financial system;

 

  (iv) any action or omission by you constituted a material violation of AIG’s
risk policies as in effect from time to time; or

 

  (v) any action or omission by you resulted in material financial or
reputational harm to AIG.”

 

5. Acknowledgement by Covered Employees

The Board, the Committee or their delegate shall provide notice and seek written
acknowledgement of this Policy from each Covered Employee as soon as practicable
after the later of (i) the Effective Date and (ii) the date on which the
employee is designated as a Covered Employee; provided that failure to obtain
such acknowledgement shall have no impact on the enforceability of this Policy.

 

6. Amendment and Termination

The Committee may terminate this Policy at any time. The Committee may also,
from time to time, suspend, discontinue, revise or amend this Policy in any
respect whatsoever. Nothing in this Policy will be deemed to limit or restrict
AIG from providing for forfeiture and/or repayment of compensation (including
Incentive Compensation) under circumstances not set forth in this Policy.

 

7. Indemnification

No member of the Board or employee of AIG exercising such person’s
responsibilities under this Policy (each such person, an “Indemnitee”) will have
liability to any person for any action taken or omitted to be taken or any
determination made in good faith with respect to this Policy. Each Indemnitee
will be indemnified and held harmless by AIG against and from any loss, cost,
liability or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnitee in connection with or resulting from any action,
suit or proceeding to which such Indemnitee may be a party or in which such
Indemnitee may be involved by reason of any action taken or omitted to be taken
under this Policy and against and from any and all amounts paid by such
Indemnitee, with AIG’s approval, in settlement thereof, or paid by such
Indemnitee in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnitee, provided that AIG will have the right, at
its own expense, to assume and defend any such action, suit or proceeding and,
once AIG gives notice of its intent to assume the defense, AIG will have sole
control over such defense with counsel of AIG’s choice. The foregoing right of
indemnification will not be available to an Indemnitee to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case, not subject to further appeal, determines that the acts or
omissions of such Indemnitee giving rise to the indemnification claim resulted
from such Indemnitee’s bad faith, fraud or willful misconduct. The foregoing
right of indemnification will not be exclusive of any other rights of
indemnification to which Indemnitees may be entitled under AIG’s Amended and
Restated Certificate of Incorporation or By-laws, as a matter of law, or
otherwise, or any other power that AIG may have to indemnify such persons or
hold them harmless.

 

-4-